                 Case 15-25778             Doc 41   Filed 05/01/19 Entered 05/01/19 08:53:27        Desc Main
                                                     Document     Page 1 of 16




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              PAUL J KNIES                                    §     Case No. 15-25778
              DONNA KNIES                                     §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      N. Neville Reid, Trustee, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 288,972.00                          Assets Exempt: 202,362.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 121,378.41          Claims Discharged
                                                                    Without Payment: 720,214.00

              Total Expenses of Administration: 142,682.52


                      3) Total gross receipts of $ 325,000.00 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 60,939.07 (see Exhibit 2), yielded net receipts of $ 264,060.93 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 15-25778             Doc 41    Filed 05/01/19 Entered 05/01/19 08:53:27            Desc Main
                                                  Document     Page 2 of 16




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 257,324.00         $ 70,000.00           $ 70,000.00           $ 70,000.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA          142,682.52             142,682.52            142,682.52

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA            17,423.44             17,423.44                17,423.44

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             462,890.00           32,850.17             32,850.17                33,954.97

TOTAL DISBURSEMENTS                               $ 720,214.00        $ 262,956.13          $ 262,956.13          $ 264,060.93


                  4) This case was originally filed under chapter 7 on 07/29/2015 . The case was pending
          for 45 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/15/2019                        By:/s/N. Neville Reid, Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 15-25778            Doc 41      Filed 05/01/19 Entered 05/01/19 08:53:27                     Desc Main
                                                      Document     Page 3 of 16




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

KNIES V. EAGLE EXPRESS ET AL. DEBTOR
HUSBAND BELIEVES HE HA                                                        1142-000                                        325,000.00

TOTAL GROSS RECEIPTS                                                                                                        $ 325,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

Paul J. Knies                                      Exemptions                                        8100-002                  15,000.00

                                                   Surplus Funds Paid to Debtor 726
                                                   (a)(6) (includes Payments to
PAUL J KNIES                                       shareholders and limited partners)                8200-002                  45,939.07

TOTAL FUNDS PAID TO DEBTOR &                                                                                                  $ 60,939.07
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE      (from Form 6D)

              Ally Financial Attn:
              Bankruptcy Po Box 130424
              Roseville, MN 55113                                   16,789.00                  NA                    NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 15-25778             Doc 41        Filed 05/01/19 Entered 05/01/19 08:53:27          Desc Main
                                                        Document     Page 4 of 16




                                                  UNIFORM         CLAIMS
                                                                                   CLAIMS           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.       SCHEDULED                                            CLAIMS PAID
                                                                                  ASSERTED         ALLOWED
                                                   CODE       (from Form 6D)

              Hyundai Motor Finance
              Attention: Bankruptcy Po Box
              20809 Fountain Valley, CA
              92728                                                   8,847.00                NA              NA              0.00


              Standard Bk 2400 W. 95th St
              Evergreen Park, IL 60642                              231,688.00                NA              NA              0.00


              Great West Casualty
              Company                             4220-000                 NA         70,000.00        70,000.00         70,000.00

TOTAL SECURED CLAIMS                                              $ 257,324.00       $ 70,000.00      $ 70,000.00      $ 70,000.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                               CLAIMS             CLAIMS            CLAIMS
                PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                             SCHEDULED           ASSERTED          ALLOWED
                                            CODE

N. NEVILLE REID                             2100-000                     NA          16,453.05         16,453.05         16,453.05


N. NEVILLE REID                             2100-000                     NA                 0.00             0.00             0.00


FOX SWIBEL LEVIN & CARROLL
LLP                                         3110-000                     NA          11,431.00         11,431.00         11,431.00


Beermann Pritikin Mirabelli
Swerdlove LLP                               3210-000                     NA          43,333.33         43,333.33         43,333.33


Levin, Riback, Adelman & Flangel,
P.C.                                        3210-000                     NA          65,000.00         65,000.00         65,000.00


Beermann Pritikin Mirabelli
Swerdlove LLP                               3220-000                     NA           2,586.06          2,586.06          2,586.06




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
               Case 15-25778             Doc 41        Filed 05/01/19 Entered 05/01/19 08:53:27            Desc Main
                                                        Document     Page 5 of 16




                                           UNIFORM
                                                                CLAIMS            CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                              SCHEDULED          ASSERTED            ALLOWED
                                            CODE

Levin Riback Adelman & Flangel,
P.C.                                        3220-000                      NA            3,879.08          3,879.08           3,879.08

TOTAL CHAPTER 7 ADMIN. FEES                                            $ NA        $ 142,682.52       $ 142,682.52       $ 142,682.52
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                                CLAIMS            CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                              SCHEDULED          ASSERTED            ALLOWED
                                            CODE

NA: NA                                            NA                      NA                 NA                NA                NA

TOTAL PRIOR CHAPTER ADMIN.                                             $ NA                $ NA              $ NA               $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                  CLAIMS            CLAIMS
                                                  UNIFORM
                                                                SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                                 (from Form      (from Proofs of     ALLOWED
                                                   CODE
                                                                     6E)             Claim)

2A            ANTHONY HUBA                         5300-000                NA           12,850.00        12,850.00         12,850.00


2B            ANTHONY HUBA                         5400-000                NA             4,573.44         4,573.44          4,573.44

TOTAL PRIORITY UNSECURED                                                  $ NA        $ 17,423.44       $ 17,423.44       $ 17,423.44
CLAIMS



             EXHIBIT 7 – GENERAL UNSECURED CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 15-25778             Doc 41      Filed 05/01/19 Entered 05/01/19 08:53:27       Desc Main
                                                    Document     Page 6 of 16




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            American Express Po Box
            3001 16 General Warren Blvd
            Malvern, PA 19355                                  25,488.00                 NA             NA            0.00


            Anthony Huba 10913 Lorel
            Ave. Oak Lawn, IL 60453                                 1.00                 NA             NA            0.00


            Blatt Hasenmiller Liebsker &
            Moore 125 S. Wacker Dr.,
            Ste. 400 Chicago, IL 60606                              0.00                 NA             NA            0.00


            Capital One Attn: Bankruptcy
            Po Box 30285 Salt Lake City,
            UT 84130                                            6,489.00                 NA             NA            0.00


            Chase Card Po Box 15298
            Wilmington, DE 19850                               11,749.00                 NA             NA            0.00


            Chase Card Po Box 15298
            Wilmington, DE 19850                                4,037.00                 NA             NA            0.00


            Chase Card Po Box 15298
            Wilmington, DE 19850                                  200.00                 NA             NA            0.00


            Christopher Thompson 7548
            W. 62nd Pl., #2 Summit Argo,
            IL 60501                                                1.00                 NA             NA            0.00


            Comenity Bank/vctrssec Po
            Box 182789 Columbus, OH
            43218                                                  42.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 15-25778             Doc 41      Filed 05/01/19 Entered 05/01/19 08:53:27       Desc Main
                                                    Document     Page 7 of 16




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Department of the Treasury
            Bureau of the Fiscal Service
            PO Box 830794 Birmingham,
            AL 35283                                          280,324.00                 NA             NA            0.00


            Discover Fin Svcs Llc Po Box
            15316 Wilmington, DE 19850                            876.00                 NA             NA            0.00


            Discoverbank Po Box 15316
            Wilmington, DE 19850                                  173.00                 NA             NA            0.00


            GE Capital Corp. 201 Merritt
            7 Norwalk, CT 06851                                     0.00                 NA             NA            0.00


            GECRB/Old Navy Attn:
            Bankruptcy Po Box 130104
            Roswell, GA 30076                                     166.00                 NA             NA            0.00


            Joel Nathan United States
            Attorneys Office 219 S.
            Dearborn St. Chicago, IL
            60604                                                   1.00                 NA             NA            0.00


            Kohls/capone N56 W 17000
            Ridgewood Dr Menomonee
            Falls, WI 53051                                       218.00                 NA             NA            0.00


            Leroy Chaisson 1241 Peggy
            Ln. Chicago Heights, IL
            60411                                                   1.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 15-25778             Doc 41      Filed 05/01/19 Entered 05/01/19 08:53:27       Desc Main
                                                    Document     Page 8 of 16




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Luke Sirevicius 8602 S. 85th
            Ct. Hickory Hills, IL 60457                             1.00                 NA             NA            0.00


            Michael Kempen 17501
            Woodbrook Ln. Lockport, IL
            60441                                                   1.00                 NA             NA            0.00


            North Community Bank
            successor to Metro Bank 2335
            N Clark St. Chicago, IL 60614                     113,933.00                 NA             NA            0.00


            Sheryl Fyock Latimer, Levay
            & Fyock, LLC 55 W. Monroe,
            Ste. 1100 Chicago, IL 60603                             0.00                 NA             NA            0.00


            SomerCor 504, Inc. 601 S.
            LaSalle St., Ste. 510 Chicago,
            IL 60605                                                0.00                 NA             NA            0.00


            State of Illinois Dept of Labor
            160 N. LaSalle St., Ste. C-
            1300 Chicago, IL 60601                                  1.00                 NA             NA            0.00


            Syncb/samsclub Commerc
            P.o. Box 965005 Orlando, FL
            32896                                              19,188.00                 NA             NA            0.00


            US SBA Commercial Loan
            Servicing Ctr. 801 R Street,
            Ste. 101 Fresno, CA 93721                               0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
             Case 15-25778             Doc 41       Filed 05/01/19 Entered 05/01/19 08:53:27        Desc Main
                                                     Document     Page 9 of 16




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            US Small Business Admin.
            801 Tom Martin Dr., Ste. 120
            Birmingham, AL 35211                                     0.00                 NA              NA            0.00


            Zwicker & Assoc., P.C. 7366
            N. Lincoln Ave., Ste. 102
            Lincolnwood, IL 60712                                    0.00                 NA              NA            0.00


            AMERICAN EXPRESS
4           BANK, FSB                           7100-000             NA            25,488.68       25,488.68       25,488.68


            CAPITAL ONE BANK
5           (USA), N.A.                         7100-000             NA              6,796.14       6,796.14        6,796.14


3           CAPITAL ONE, N.A.                   7100-000             NA                296.28        296.28           296.28


1           DISCOVER BANK                       7100-000             NA                269.07        269.07           269.07


            AMERICAN EXPRESS
            BANK, FSB                           7990-000             NA                   NA              NA          234.13


            ANTHONY HUBA                        7990-000             NA                   NA              NA          160.05


            CAPITAL ONE BANK
            (USA), N.A.                         7990-000             NA                   NA              NA           62.43


            Capital One, N.A.                   7990-000             NA                   NA              NA            2.72


            DISCOVER BANK                       7990-000             NA                   NA              NA            2.47


            Great West Casualty
            Company                             7990-000             NA                   NA              NA          643.00




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
             Case 15-25778             Doc 41       Filed 05/01/19 Entered 05/01/19 08:53:27         Desc Main
                                                     Document     Page 10 of 16




                                                             CLAIMS             CLAIMS
                                                 UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                         CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                  CODE
                                                                6F)              Claim)

TOTAL GENERAL UNSECURED                                       $ 462,890.00        $ 32,850.17     $ 32,850.17      $ 33,954.97
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                          Page:       1
                                       Case 15-25778      Doc 41   Filed 05/01/19 Entered 05/01/19 08:53:27                                    Desc Main
                                                                               FORM 1
                                                                    Document
                                                           INDIVIDUAL            PageRECORD
                                                                      ESTATE PROPERTY 11 of 16
                                                                                             AND REPORT
                                                                                       ASSET CASES
                                                                                                                                                                                              Exhibit 8
Case No:             15-25778                       DLT    Judge:        Deborah L. Thorne                          Trustee Name:                      N. Neville Reid, Trustee
Case Name:           PAUL J KNIES                                                                                   Date Filed (f) or Converted (c):   07/29/2015 (f)
                     DONNA KNIES                                                                                    341(a) Meeting Date:               09/10/2015
For Period Ending:   04/15/2019                                                                                     Claims Bar Date:                   07/25/2017


                                  1                                     2                            3                           4                          5                             6

                         Asset Description                            Petition/                Est Net Value             Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)               Unscheduled            (Value Determined by             Abandoned                  Received by                Administered (FA)/
                                                                      Values                Trustee, Less Liens,            OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                Exemptions,                                                                             Assets
                                                                                              and Other Costs)

  1. 9028 STRATFORD LANE, PALOS HILLS, IL 60465                             290,000.00                       0.00                                                       0.00                        FA
     (PROPERTY TITLE H
  2. CASH ON HAND                                                                 200.00                     0.00                                                       0.00                        FA
  3. CHECKING ACCOUNT AT CHASE BANK                                           1,149.00                       0.00                                                       0.00                        FA
  4. CHECKING ACCOUNT AT CHASE                                                    140.00                     0.00                                                       0.00                        FA
  5. CHECKING ACCOUNT AT TCF BANK                                                 700.00                     0.00                                                       0.00                        FA
  6. CHECKING ACCOUNT AT PNC BANK                                                 120.00                     0.00                                                       0.00                        FA
  7. CHECKING ACCOUNT AT PNC                                                  7,616.00                       0.00                                                       0.00                        FA
  8. CHECKING ACCOUNT AT TCF BANK                                                 200.00                     0.00                                                       0.00                        FA
  9. MISC. FURNITURE AND HOUSEHOLD GOODS                                      3,500.00                       0.00                                                       0.00                        FA
 10. MISC. SPORTS EQUIPMENT AND MEMORABILIA RELATED                               100.00                     0.00                                                       0.00                        FA
     TO WHITE SOX
 11. PERSONAL CLOTHING                                                            600.00                     0.00                                                       0.00                        FA
 12. MISC. JEWELRY                                                                800.00                     0.00                                                       0.00                        FA
 13. IIRA AT LASALLE SECURITIES                                             100,362.00                       0.00                                                       0.00                        FA
 14. IRA AT LASALLE SECURITIES                                               34,000.00                       0.00                                                       0.00                        FA
 15. KWICKMEN, INC. (100% OWNER) (EQUIPMENT LEASING                                 0.00                     0.00                                                       0.00                        FA
     COMPANY) (COM
 16. KWIKMEN TRUCKING, INC. (100% OWNER) (TRUCKING                                  0.00                     0.00                                                       0.00                        FA
     CO.) (COMPANY
 17. PJK INVESTMENTS, LLC (100% OWNER) (OWNED REAL                                  0.00                     0.00                                                       0.00                        FA
     ESTATE LOST IN
 18. 2012 FORD EDGE (50K MI.)                                                13,000.00                       0.00                                                       0.00                        FA
 19. 2013 HYUNDAI SONATA (21K MI.) (LEASED)                                   8,847.00                       0.00                                                       0.00                        FA




      UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                       Page:       2
                                         Case 15-25778              Doc 41      Filed 05/01/19 Entered 05/01/19 08:53:27                                    Desc Main
                                                                                            FORM 1
                                                                                 Document
                                                                        INDIVIDUAL            PageRECORD
                                                                                   ESTATE PROPERTY 12 of 16
                                                                                                          AND REPORT
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              15-25778                         DLT            Judge:        Deborah L. Thorne                            Trustee Name:                      N. Neville Reid, Trustee
Case Name:            PAUL J KNIES                                                                                               Date Filed (f) or Converted (c):   07/29/2015 (f)
                      DONNA KNIES                                                                                                341(a) Meeting Date:               09/10/2015
For Period Ending:    04/15/2019                                                                                                 Claims Bar Date:                   07/25/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

 20. KNIES V. EAGLE EXPRESS ET AL. DEBTOR HUSBAND                                         Unknown                    20,000.00                                                325,000.00                         FA
     BELIEVES HE HA

     Value estimate is for compliance purposes only and does not
     reflect expected value of lawsuit since investigation by
     counsel is continuing.
 21. POTENTIAL BACK PAY FROM TEMPORARY DISABILITY                                         Unknown                         0.00                                                       0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $461,334.00                 $20,000.00                                               $325,000.00                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Case Status April 2018: TFR has been submitted to the UST and we are awaiting a response. Also waiting on certain pre-TFR checks to clear.

  Case Status April 2017: Retained special counsel to pursue personal injury claim. Discovery is pending and PI counsel estimates discovery/trial completed, or settlement, within
  the next 6-12 months.

  Case Status April 2016: Pursuing personal injury claim through special counsel. Investigating potential value of equity interest in companies.




  Initial Projected Date of Final Report (TFR): 12/31/2016            Current Projected Date of Final Report (TFR): 05/31/2018




      UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                Page:           1
                                         Case 15-25778                Doc 41 Filed 05/01/19
                                                                                          FORM 2Entered 05/01/19 08:53:27                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  13 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-25778                                                                                             Trustee Name: N. Neville Reid, Trustee                                  Exhibit 9
      Case Name: PAUL J KNIES                                                                                              Bank Name: Associated Bank
                   DONNA KNIES                                                                                    Account Number/CD#: XXXXXX0901
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX4554                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 04/15/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                  6                    7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)     Disbursements ($)   Account/CD Balance
                    Reference                                                                                                        Code                                                          ($)
   03/07/18            20         The Hartford                              Settlement from debtor’s                              1142-000               $325,000.00                             $325,000.00
                                  Western General Liability Center          personal injury case per order
                                  P.O.Box 14265                             [Dkt. 30] dated 01/30/18
                                  Lexington, KY 40512-4265                  Check was sent by Adam
                                                                            Riback of Levin, Riback,
                                                                            Adelman & Flangel
   03/13/18            101        Paul J. Knies                             Exemption Proceeds of                                 8100-002                                    $15,000.00         $310,000.00
                                  Levin, Riback, Adelman & Flangel, P.C.    $15,000.00
                                  60 West Randloph Street
                                  Suite 333
                                  Chicago, IL 60601
                                  c/o Adam Riback
   03/29/18            102        Levin, Riback, Adelman & Flangel, P.C.    Per [Dkt. 32] Order Authorizing                       3210-000                                    $65,000.00         $245,000.00
                                  60 West Randloph Street                   Payment of Trustee's Special
                                  Suite 333                                 Co-Counsel dated 03/27/18
                                  Chicago, IL 60601                         (final distribution)
   03/29/18            103        Levin Riback Adelman & Flangel, P.C.      Per [Dkt. 32] Order Authorizing                       3220-000                                     $3,879.08         $241,120.92
                                  60 West Randloph Street                   Payment of Trustee's Special
                                  Suite 333                                 Co-Counsel dated 03/27/18
                                  Chicago, IL 60601                         (final distribution)
   03/29/18            104        Beermann Pritikin Mirabelli Swerdlove     Per [Dkt. 32] Order Authorizing                       3210-000                                    $43,333.33         $197,787.59
                                  LLP                                       Payment of Trustee's Special
                                  161 N. Clark St.                          Co-Counsel dated 03/27/18
                                  #2600                                     (final distribution)
                                  Chicago, IL 60601
   03/29/18            105        Beermann Pritikin Mirabelli Swerdlove     Per [Dkt. 32] Order Authorizing                       3220-000                                     $2,586.06         $195,201.53
                                  LLP                                       Payment of Trustee's Special
                                  161 N. Clark. St.                         Co-Counsel dated 03/27/18
                                  #2600                                     (final distribution)
                                  Chicago, IL 60601
   06/05/18            106        FOX SWIBEL LEVIN & CARROLL, LLP           Payment to Fox Swibel Levin &                         3110-000                                    $11,431.00         $183,770.53
                                  200 W. Madison, Suite 3000                Carroll LLP per Cour order
                                  Chicago, IL 60606                         entered June 5, 2018
   06/05/18            107        N. NEVILLE REID                           Trustee compensation payment                          2100-000                                    $16,453.05         $167,317.48
                                  N. Neville Reid                           per Court order entered June
                                                                            5,2 018
   06/06/18            108        ANTHONY HUBA                              Per Dkt. 37 - payment of                              5300-000                                    $12,850.00         $154,467.48
                                  10913 LOREL AVE.                          distribution of unsecured
                                  OAK LAWN, IL 60453                        creditor


                                                                                   Page Subtotals:                                                       $325,000.00         $170,532.52
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                  Page:           2
                                         Case 15-25778                Doc 41 Filed 05/01/19
                                                                                          FORM 2Entered 05/01/19 08:53:27                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  14 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-25778                                                                                             Trustee Name: N. Neville Reid, Trustee                                    Exhibit 9
      Case Name: PAUL J KNIES                                                                                              Bank Name: Associated Bank
                   DONNA KNIES                                                                                    Account Number/CD#: XXXXXX0901
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX4554                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 04/15/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   06/06/18            109        ANTHONY HUBA                              Per Dkt. 37 - payment of                              5400-000                                      $4,573.44          $149,894.04
                                  10913 LOREL AVE.                          distribution of unsecured
                                  OAK LAWN, IL 60453                        creditor
   06/06/18            110        DISCOVER BANK                             Per Dkt. 37 - payment of                              7100-000                                         $269.07         $149,624.97
                                  Discover Products Inc.                    distribution of unsecured
                                  PO Box 3025                               creditor
                                  New Albany, OH 43054-3025
   06/06/18            111        Capital One, N.A.                         Per Dkt. 37 - payment of                              7100-000                                         $296.28         $149,328.69
                                  c/o Becket & Lee LLP                      distribution of unsecured
                                  PO Box 3001                               creditor
                                  Malvern, PA 19355-0701
   06/06/18            112        AMERICAN EXPRESS BANK, FSB                Per Dkt. 37 - payment of                              7100-000                                     $25,488.68          $123,840.01
                                  C/O BECKET AND LEE LLP                    distribution of unsecured
                                  PO BOX 3001                               creditor
                                  MALVERN PA 19355-0701
   06/06/18            113        CAPITAL ONE BANK (USA), N.A.              Per Dkt. 37 - payment of                              7100-000                                      $6,796.14          $117,043.87
                                  PO BOX 71083                              distribution of unsecured
                                  CHARLOTTE, NC 28272-1083                  creditor
   06/08/18            114        PAUL J KNIES                              Per Dkt. 37 Payment of                                8200-002                                     $45,939.07           $71,104.80
                                  9028 STRATFORD LANE                       distribution to debtor
                                  PALOS HILLS, IL 60465

   06/12/18            115        Great West Casualty Company               Workers Compensation Lien                             4220-000                                     $70,000.00             $1,104.80

   12/19/18            116        Great West Casualty Company               Unit 668, Tenant 211233,                              7990-000                                         $643.00               $461.80
                                                                            Invoice 9311, Invoice Date
                                                                            August 10, 2015 Due Date:
                                                                            September 1, 2015 Amount
                                                                            $39.00
   12/19/18            117        CAPITAL ONE BANK (USA), N.A.              Per Dkt. 37 - payment of                              7990-000                                          $62.43               $399.37
                                  PO BOX 71083                              distribution of unsecured
                                  CHARLOTTE, NC 28272-1083                  creditor
   12/19/18            118        AMERICAN EXPRESS BANK, FSB                Per Dkt. 37 - payment of                              7990-000                                         $234.13               $165.24
                                  C/O BECKET AND LEE LLP                    distribution of unsecured
                                  PO BOX 3001                               creditor
                                  MALVERN PA 19355-0701




                                                                                   Page Subtotals:                                                              $0.00         $154,302.24
        UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                  Page:           3
                                         Case 15-25778                Doc 41 Filed 05/01/19
                                                                                          FORM 2Entered 05/01/19 08:53:27                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 15-25778                                                                                              Trustee Name: N. Neville Reid, Trustee                                   Exhibit 9
      Case Name: PAUL J KNIES                                                                                               Bank Name: Associated Bank
                   DONNA KNIES                                                                                     Account Number/CD#: XXXXXX0901
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX4554                                                                              Blanket Bond (per case limit): $54,646,000.00
For Period Ending: 04/15/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   12/19/18            119        Capital One, N.A.                         Per Dkt. 37 - payment of                               7990-000                                          $2.72               $162.52
                                  c/o Becket & Lee LLP                      distribution of unsecured
                                  PO Box 3001                               creditor
                                  Malvern, PA 19355-0701
   12/19/18            120        ANTHONY HUBA                              Per Dkt. 37 - payment of                               7990-000                                         $42.01               $120.51
                                  10913 LOREL AVE.                          distribution of unsecured
                                  OAK LAWN, IL 60453                        creditor
   12/19/18            121        ANTHONY HUBA                              Per Dkt. 37 - payment of                               7990-000                                        $118.04                 $2.47
                                  10913 LOREL AVE.                          distribution of unsecured
                                  OAK LAWN, IL 60453                        creditor
   12/19/18            122        DISCOVER BANK                             Per Dkt. 37 - payment of                               7990-000                                          $2.47                 $0.00
                                  Discover Products Inc.                    distribution of unsecured
                                  PO Box 3025                               creditor
                                  New Albany, OH 43054-3025


                                                                                                             COLUMN TOTALS                               $325,000.00          $325,000.00
                                                                                                                   Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                             Subtotal                                    $325,000.00          $325,000.00
                                                                                                                   Less: Payments to Debtors                    $0.00          $60,939.07
                                                                                                             Net                                         $325,000.00          $264,060.93




                                                                                   Page Subtotals:                                                              $0.00              $165.24
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                            Page:     4
                                 Case 15-25778    Doc 41          Filed 05/01/19 Entered 05/01/19 08:53:27          Desc Main
                                                                   Document     Page 16 of 16
                                                                                                                                                             Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0901 - Checking                                        $325,000.00            $264,060.93                  $0.00
                                                                                                         $325,000.00            $264,060.93                  $0.00

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                            Total Allocation Receipts:                      $0.00
                                            Total Net Deposits:                       $325,000.00
                                            Total Gross Receipts:                     $325,000.00




                                                                    Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 16)
